Citation Nr: 0910481	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for head injury residuals.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for back wound residuals.  

3.  Entitlement to a disability evaluation in excess of 30 
percent for the Veteran's post-traumatic stress disorder with 
depression for the period prior to August 23, 2004, to 
include the issue of an earlier effective date for the award 
of a 50 percent evaluation for the Veteran's post-traumatic 
stress disorder with depression.  

4.  Entitlement to a disability evaluation in excess of 50 
percent for the Veteran's post-traumatic stress disorder with 
depression for the period between August 23, 2004, and 
January 10, 2007, to include the issue of an earlier 
effective date for the award of a 100 percent schedular 
evaluation for the Veteran's post-traumatic stress disorder 
with depression.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability for the period prior to 
January 11, 2007.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's son


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from August 1963 to August 
1966.  The Veteran served in the Republic of Vietnam.  He was 
awarded the Parachutist Badge and the Purple Heart.  

In February 2004 rating decision of the Muskogee, Oklahoma, 
Regional Office (RO) established service connection for 
post-traumatic stress disorder (PTSD) with depression; 
assigned a 30 percent evaluation for that disability; 
effectuated the award as of October 22, 2003; denied service 
connection for head injury residuals, back injury residuals, 
and right hand injury residuals; and denied a permanent and 
total disability rating for pension purposes.  In April 2004, 
the Veteran submitted a notice of disagreement (NOD).  The 
Veteran indicated that "I disagree with [the] rating 
decision of 2-26-04 ... please review all issues."  In July 
2004, the RO issued a statement of the case (SOC) to the 
Veteran which addressed solely the initial evaluation for the 
Veteran's PTSD.  

In August 2004, the Veteran's requested that his PTSD be 
reevaluated.  His accredited representative at the time 
clarified that the "Veteran is not filing [a] NOD, just asks 
for reevaluation."  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 RO 
rating decision which denied an increased evaluation for the 
Veteran's PTSD with depression.  In November 2004, the 
Veteran submitted a NOD with the October 2004 rating 
decision.  In March 2005, the RO issued a SOC with the denial 
of an increased evaluation for the Veteran's PTSD with 
depression.  In July 2005, the Veteran submitted an Appeal to 
the Board (VA Form 9) from the denial of an increased 
evaluation for his PTSD with depression.  

In September 2005, the RO, in pertinent part, increased the 
evaluation for the Veteran's PTSD from 30 to 50 percent and 
effectuated the award as of August 23, 2004.  In October 
2005, the Veteran's accredited representative at the time 
advanced that "the Veteran wishes to drop his NOD & personel 
(sic) hearing request."  

In January 2006, the RO, in pertinent part, determined that 
new and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for head 
injury residuals.  In May 2006, the RO determined that new 
and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for back 
wound residuals.  In May 2006, the Veteran submitted a NOD 
with the determinations that new and material evidence had 
not been submitted to reopen his claims of entitlement to 
service connection for both head injury residuals and back 
wound residuals.  In January 2007, the RO issued a SOC to the 
Veteran and his attorney which addressed the issues of 
whether new and material evidence has been received to reopen 
the Veteran's claims of entitlement to service connection for 
head injury residuals and a back injury residuals.  In 
February 2007, the Veteran submitted an Appeal to the Board 
(VA Form 9) from the determination that new and material 
evidence had not been received to reopen the Veteran's claims 
of entitlement to service connection for both head injury 
residuals and back wound residuals.  

In March 2007, the RO, in pertinent part, increased the 
evaluation of the Veteran's PTSD from 50 to 100 percent; 
effectuated the award as of January 11, 2007, and denied a 
total rating for compensation purposes based on individual 
unemployability for the period prior to January 11, 2007.  In 
May 2007, the Veteran submitted a NOD with the denial of a 
total rating for compensation purposes based on individual 
unemployability for the period prior to January 11, 2007.  In 
August 2007, the RO issued a SOC to the Veteran and the 
Veteran's attorney which addressed the issue of the Veteran's 
entitlement to a total rating for compensation purposes based 
on individual unemployability for the period prior to January 
11, 2007.  In October 2007, the Veteran submitted an Appeal 
to the Board (VA Form 9) from the denial of a total rating 
for compensation purposes based on individual unemployability 
for the period prior to January 11, 2007.  In January 2009, 
the Veteran was afforded a videoconference hearing g before 
the undersigned Veterans Law Judge.  

The issues of the Veteran's entitlement to service connection 
for both chronic head injury residuals and a chronic back 
disorder to include injury residuals are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The Department of Veterans Affairs (VA) will notify the 
Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In February 2004, the RO denied service connection for 
head injury residuals.  The Veteran was informed in writing 
of the adverse decision and his appellate rights in March 
2004.  In April 2004, the Veteran submitted a NOD with the 
decision.  In October 2005, the Veteran withdrew his NOD.  

2.  The documentation submitted since the February 2004 
rating decision is new and material and, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the Veteran's claim.  

3.  In February 2004, the RO denied service connection for 
back wound residuals.  The Veteran was informed in writing of 
the adverse decision and his appellate rights in March 2004.  
In April 2004, the Veteran submitted a NOD with the decision.  
In October 2005, the Veteran withdrew his NOD.  

4.  The documentation submitted since the February 2004 
rating decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim.  

5.  Prior to August 23, 2004, the Veteran's PTSD was 
objectively shown to be manifested by no more than 
deficiencies in his vocational pursuits, family relations, 
judgment, and thinking due to suicidal and homicidal 
ideation; depression; impaired impulse control with periods 
of violence; difficulty in adapting to stressful 
circumstances including employment; an inability to establish 
and maintain effective relationships; and GAF scores of 
between 50 to 55.  

6.  Between August 23, 2004 and January 10, 2007, the 
Veteran's PTSD was objectively shown to be manifested by no 
more than deficiencies in his vocational pursuits, family 
relations, judgment, and thinking due to suicidal and 
homicidal ideation; depression; impaired impulse control with 
periods of violence; difficulty in adapting to stressful 
circumstances including employment; an inability to establish 
and maintain effective relationships; and GAF scores of 
between 50 to 55.  


CONCLUSIONS OF LAW

1.  The February 2004 RO decision denying service connection 
for head injury residuals is final.  New and material 
evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for head injury residuals 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1103 (2008).  
2.  The February 2004 RO decision denying service connection 
for back wound residuals is final.  New and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for back wound residuals has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2008).  

3.  The criteria for a 70 percent evaluation for the 
Veteran's PTSD with depression for the period prior to August 
23, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326(a), 4.7, 4.130, Diagnostic Code 9411 (2008).  

4.  The criteria for an evaluation in excess of 70 percent 
evaluation for the Veteran's PTSD with depression for the 
period between August 23, 2004, and January 10, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326(a), 4.7, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's applications to reopen his claims for 
service connection and his claim for an increased disability 
evaluation for his PTSD with depression, the Board observes 
that the RO issued VCAA notices to the Veteran in December 
2003, January 2005, December 2005, August 2006, and December 
2008 which informed him of the evidence generally needed to 
support an application to reopen a claim of entitlement to 
service connection, a claim of entitlement to service 
connection, an increased evaluation, and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his applications and claim.  

The Board has considered the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
addressed 38 U.S.C.A. § 5103(a) compliant notice in increased 
evaluation claims.  In reviewing the Veteran's claim for an 
increased evaluation for his PTSD with depression, the Board 
observes that the RO issued VCAA notices to the Veteran which 
informed him of the evidence generally needed to support a 
claim of entitlement to an increased evaluation.  The 
notification of the specific rating criteria for an increased 
evaluation for his PTSD with depression was provided in the 
SOC and the supplemental statements of the case (SSOC) rather 
than a specific preadjudicative notice letter.  However, no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on the VA with no 
additional benefit flowing to the Veteran.  The Board finds 
that the notice given would lead a reasonable person to know 
that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  For this reason, the Board finds that any failure to 
provide him with adequate notice is not prejudicial.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).  

The VA has attempted to secure all relevant documentation.  
The Veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The Veteran was afforded a videoconference hearing 
before the undersigned Veterans Law Judge.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the Veteran's applications and 
claim.  All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1; (2006) Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition for cert. 
filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588).  


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the 
date of mailing of the notification of the initial review and 
determination of a Veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.200, 20.300, 20.1103 (2008).  

A.  Head Injury Residuals

1.  Prior RO Decision

In February 2004, the RO denied service connection for head 
injury residuals as the claimed disorder was not manifested 
during active service or at any time following service 
separation.  In March 2004, the Veteran was informed in 
writing of the adverse decision and his appellate rights.  In 
April 2004, the Veteran submitted a NOD.  In October 2005, 
the Veteran's accredited representative at the time advanced 
that "the Veteran wishes to drop his NOD."  

The evidence upon which the RO formulated its February 2004 
rating decision may be briefly summarized.  The report of the 
Veteran's August 1966 physical examination for service 
separation notes that the Veteran checked boxes which 
indicated that he had a "history of head injury" and 
"periods of unconsciousness."  On contemporaneous physical 
evaluation, the military examiner reported no head injury 
residuals or head abnormalities.  The remainder of the 
Veteran's service medical records make no reference to a head 
injury.  The Veteran's service personnel records indicate 
that he served in the Republic of Vietnam with the 2nd 
Battalion, 19th Artillery, 1st Cavalry (Airmobile).  In his 
October 2003 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran stated that he had 
sustained a head injury in a June 1966 truck wreck and had 
been treated at the Quinhow, the Republic of Vietnam, medical 
facility.  The report of a January 2004 VA examination for 
compensation purposes states that the Veteran complained of 
headaches.  He presented a history of having sustained a head 
injury in a truck accident while in the Republic of Vietnam 
and a post-service head injury when he was struck in the head 
by a policeman after service.  Contemporaneous X-ray studies 
of the skull were reported to be normal.  The Veteran was 
diagnosed with a "history of head injury in the past with a 
normal examination and with normal central nervous system 
examination."  

2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the February 2004 RO decision 
denying service connection for head injury residuals consists 
of photocopies of the Veteran's service treatment records and 
the report of the January 2004 VA examination for 
compensation purposes; a January 2005 statement from the 
National Personnel Record Center (NPRC); VA examination and 
clinical documentation; the transcript of the January 2009 
videoconference hearing before the undersigned Veterans Law 
Judge; depositions arising from a 1989 criminal proceeding 
involving the Veteran; and written statements from the 
Veteran and the Veteran's spouse.  The January 2005 statement 
from the NPRC verifies that the Veteran had been awarded the 
Purple Heart.  This fact was not reflected in the Veteran's 
personnel documentation previously of record.  At the January 
2009 videoconference hearing before the undersigned Veterans 
Law Judge, the Veteran testified that he sustained a head 
injury in an inservice truck wreck and experienced chronic 
headaches located at the base of his neck since his inservice 
trauma.  

The Board finds that the January 2005 NPRC statement and the 
January 2009 videoconference hearing transcript constitute 
new and material evidence in that they are of such 
significance that it raises a reasonable possibility of 
substantiating the Veteran's claim when considered with 
previous evidence of record.  As new and material evidence 
has been received, the Veteran's claim of entitlement to 
service connection for head injury residuals is reopened.  

B.  Back Wound Residuals

1.  Prior RO Decision

In February 2004, the RO denied service connection for back 
wound residuals as a chronic back disability was not 
manifested during active service or following service 
separation.  In March 2004, the Veteran was informed in 
writing of the adverse decision and his appellate rights.  In 
April 2004, the Veteran submitted a NOD.  In October 2005, 
the Veteran's accredited representative at the time advanced 
that "the Veteran wishes to drop his NOD."  

The evidence upon which the RO formulated its decision may be 
briefly summarized.  A May 1965 Army treatment entry 
indicates that the Veteran complained of a sore back after 
jumping off a three-quarter ton truck at Fort Campbell, 
Kentucky, and landing on his heels.  An impression of a 
contusion was advanced.  A July 1966 Army treatment entry 
states that the Veteran fell and struck his back.  Treating 
Army medical personnel observed deep back abrasions.  An 
impression of abrasions was advanced.  The report of the 
Veteran's August 1966 physical examination for service 
separation notes that the Veteran denied having ever 
experienced recurrent back pain.  On contemporaneous physical 
evaluation, the Veteran was found to exhibit a normal spine.  
The report of the January 2004 VA examination for 
compensation purposes notes that the Veteran presented a 
history of having injured his back in June 1966 when he 
jumped into a bunker and landed on a stake.  Contemporaneous 
X-ray studies of the lumbosacral spine revealed disc space 
narrowing and osteoarthritic changes.  The Veteran was 
diagnosed with lumbosacral spine degenerative disc disease.  

2.  New and Material Evidence

The evidence submitted since the February 2004 RO decision 
denying service connection for back wound residuals consists 
of photocopies of the Veteran's service treatment records and 
the report of the January 2004 VA examination for 
compensation purposes; the January 2005 NPRC verification 
statement; VA examination and clinical documentation; the 
transcript of the January 2009 videoconference hearing before 
the undersigned Veterans Law Judge; depositions arising from 
a 1989 criminal proceeding involving the Veteran; and written 
statements from the Veteran and the Veteran's spouse.  A 
March 2006 VA treatment record states that "[the Veteran's] 
chronic back pain is as likely as not a result of trauma 
incurred while serving in the military."  

The January 2005 NPRC verification statement and the March 
2006 VA treatment record constitute new and material evidence 
in that they are of such significance that it raises a 
reasonable possibility of substantiating the Veteran's claim 
when considered with previous evidence of record.  As new and 
material evidence has been received, the Veteran's claim of 
entitlement to service connection for back wound residuals is 
reopened.  


III.  PTSD 

A.  Historical Review

The Veteran served in the Republic of Vietnam.  He was 
awarded the Purple Heart.  The report of the January 2004 VA 
examination for compensation purposes states that the Veteran 
was diagnosed with chronic PTSD.  A Global Assessment of 
Functioning (GAF) score of "50 to 55" was advanced.  In 
February 2004, the RO established service connection for PTSD 
with depression; assigned a 30 percent for that disability; 
and effectuated the award as of October 22, 2003.  

In September 2005, the RO increased the evaluation for the 
Veteran's PTSD with depression from 30 to 50 percent and 
effectuated the award as of August 23, 2004.  In March 2007, 
the RO increased the evaluation for the Veteran's PTSD with 
depression from 50 to 100 percent and effectuated the award 
as of January 11, 2007.  

B.  Increased Evaluations

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  A 30 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although the 
individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2008).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2008).  The statute provides, in pertinent part, 
that:  

  (a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

***

  (b)(2)  The effective date of an award 
of increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 2002).  

The pertinent provisions of 38 C.F.R. § 3.400 (2008) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

***

  (o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

1.  Period Prior to August 23, 2004

At the January 2004 VA examination for compensation purposes, 
the Veteran complained of chronic nightmares, flashbacks, and 
intrusive thoughts; hypervigilance; chronic temper and anger 
management issues; passive suicidal and homicidal ideations; 
and impaired sleep.  He reported that he was married and 
unemployed.  The Veteran clarified that he had last worked in 
1995.  The examiner observed that the Veteran was oriented to 
time, place, person, and situation; was casually dressed; and 
had appropriate hygiene.  On mental status examination, the 
Veteran exhibited an intense and blunted mood; goal-directed 
speech; and no evidence of a thought disorder.  The Veteran 
was diagnosed with chronic PTSD.  A GAF score of "50 to 55" 
was advanced.  

In a March 2004 written statement, the Veteran's spouse 
stated that she had been married to the Veteran for 34 years.  
She related that: the Veteran was a loner who spent his days 
by himself in their basement or garage; became physically ill 
due to stress; fought other individuals for which he had been 
incarcerated; and had been arrested for attempted murder.  

An April 2004 VA mental health clinic treatment record states 
that the Veteran complained of chronic depression and being 
upset.  The Veteran was noted to have good judgment and 
insight.  A GAF score of 55 was advanced.  

In his June 2004 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
Veteran advanced that he had last worked on a full time basis 
in November 1996.  

In an undated written statement received in June 2004, the 
Veteran's spouse conveyed that:

[The Veteran] has had a history of 
alcohol abuse and uncontrollable 
outbursts of anger.  These conditions as 
you can see from the above list, have 
kept him from any consistent employment 
as well as confrontations with the 
police.  

An August 2004, written statement from the Veteran's prior 
accredited representative notes that the Veteran experienced 
continuous panic; difficulty adapting to stressful 
circumstances; and an inability to establish and maintain 
relationships.  

In a September 2006 written statement, the Veteran's attorney 
advanced that a 50 percent evaluation was warranted for the 
Veteran's PTSD effective as of October 23, 2003.  In the 
Veteran's May 2007 NOD, the Veteran's attorney advanced that 
a 100 percent schedular evaluation was retroactively 
warranted for the Veteran's PTSD from 2003 given that his 
PTSD symptomatology has been consistently found to be severe 
in nature.  

At the January 2009 hearing on appeal, the Veteran's son 
testified that: the Veteran was chronically suicidal; 
threatened other people's lives; did not trust anyone; had a 
poor relationship with his daughters; and relied on his 
spouse to maintain their domestic finances and other 
responsibilities.  He stated that the Veteran could not 
maintain his employment in his tow truck operation.  

Prior to August 23, 2004, the Veteran's PTSD was objectively 
shown to be manifested by no more than chronic nightmares, 
flashbacks, and intrusive thoughts; chronic depression; 
chronic temper and anger management issues including 
incidents involving the police; passive suicidal and 
homicidal ideations; hypervigilance; an intense and blunted 
mood; and impaired sleep. goal-directed speech; no evidence 
of a thought disorder; and GAF scores of between 50 to 55.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

The record reflects that the Veteran's PTSD merited 
assignment of an evaluation in excess of 30 percent for the 
period prior to August 23, 2004.  While the Veteran was 
assigned GAF scores of between 50 and 55 by VA psychiatric 
personnel, the Board finds that the Veteran's psychiatric 
symptomatology was clearly productive of significant 
deficiencies in his vocational pursuits, family relations, 
judgment, and thinking due to suicidal and homicidal 
ideation; depression; impaired impulse control with periods 
of violence; difficulty in adapting to stressful 
circumstances including employment; and an inability to 
establish and maintain effective relationships within and 
without his family.  As the Veteran's PTSD was not 
objectively shown to be productive of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting herself or others, an intermittent 
inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name, the Board 
concludes that a 70 percent evaluation and no higher was 
warranted for the Veteran's PTSD with depression prior to 
August 23, 2004.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  

The Veteran's clinical findings fall directly within the 
criteria for a 70 percent evaluation under the provisions of 
38 C.F.R. § 4.130, Diagnostic Codes 9411 (2008).  Given that 
fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

2.  Period between August 23, 2004, and January 11, 2007

A September 2004 psychological evaluation conducted for the 
VA by J. W. H., Ph. D, conveys that the Veteran complained of 
chronic flashbacks, anxiety, panic attacks twice a month, 
depression, irritability, paranoid ideation, social avoidance 
and conflict, and impaired sleep.  He reported that he was 
married and unemployed.  The Veteran reported last working in 
approximately 1996.  Dr. H. noted that the Veteran's 
orientation was within normal limits and his appearance and 
hygiene were appropriate.  On mental status examination, the 
Veteran exhibited a depressed mood; constant obsessive 
ideation about combat; mildly impaired memory; normal speech; 
appropriate thought processes; and no suicidal or homicidal 
ideation, delusions, or hallucinations.  The Veteran was 
diagnosed with PTSD and antisocial personality disorder 
features.  A GAF score of 55 was advanced.  Dr. H. commented 
that:

[The Veteran's] depression does not 
affect his ability to function 
independently and effectively.  ...  He has 
difficulty establishing and maintaining 
effective work and social relationships 
because of PTSD.  

A June 2005 VA mental health clinic treatment record notes 
that the Veteran complained of anxiety and impaired sleep.  
He clarified that United States marshals had come to his 
house at night looking for a former resident and his anxiety 
and nightmares subsequently increased.  He was diagnosed with 
PTSD.  A GAF score of 55 was advanced.  

In a March 2006 written statement, the Veteran advanced that 
his PTSD had increased in severity and his medication had 
been increased.  

At a March 2006 VA examination for compensation purposes, the 
Veteran complained of Vietnam War-related nightmares, 
flashbacks, and hallucinations; "extreme anger with rage 
behaviors;" anxiety; paranoia; suicidal and homicidal 
ideation; hypervigilance; a startle response; and sleep 
impairment.  He reported that he was married and unemployed.  
The Veteran was observed to be tearful and emotionally 
labile.  On examination, the Veteran exhibited a depressed 
mood and goal-directed and intermittently tangential and 
circumstantial speech.  The Veteran was diagnosed with severe 
chronic PTSD.  A GAF score of "50-53" was advanced.  

In her September 2006 written statement, the Veteran's 
attorney advanced that a 100 percent schedular evaluation was 
warranted for the Veteran's PTSD.  In her May 2007 NOD, the 
Veteran's attorney advanced that a 100 percent schedular 
evaluation was warranted for the Veteran's PTSD as of 2003 
given that the disability has been consistently found to be 
severe in nature.  She indicated that the Veteran had been 
assigned GAF scores of between 45 and 55 during the period 
January 2004 to January 2007.  

In a January 2009 written statement, the Veteran's attorney 
advanced that a 100 percent schedular evaluation was 
warranted for the Veteran's PTSD for the period prior to 
January 11, 2007.  

During the period August 24, 2004, to January 10, 2007, the 
Veteran's PTSD was objectively shown to be productive of 
significant psychiatric impairment clearly warranting 
assignment of a 70 percent evaluation.  The record does not 
reflect that the Veteran's PTSD was manifested by gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
a persistent danger of hurting herself or others, an 
intermittent inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  In the absence 
of such findings, the Board concludes that an evaluation in 
excess of 70 percent evaluation was not warranted for the 
Veteran's PTSD with depression during the period August 23, 
2004, to January 10, 2007.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  

The Veteran's clinical findings fall directly within the 
criteria for a 70 percent evaluation under the provisions of 
38 C.F.R. § 4.130, Diagnostic Codes 9411 (2008).  Given that 
fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

3.  Effective Dates

Given the Board's award of a 70 percent evaluation for the 
Veteran's PTSD with depression for the period prior to August 
23, 2004, the issue of the appropriate effective date of such 
an award is not ripe for appellate review until it has been 
determined by the RO.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for head injury residuals is granted.  

The Veteran's application to reopen his claim of entitlement 
to service connection for back wound residuals is granted.  

A 70 percent evaluation and no higher for the Veteran's PTSD 
with depression for the period prior to August 23, 2004, is 
granted subject to the law and regulations governing the 
award of monetary benefits.  

An evaluation in excess of 70 percent for the Veteran's PTSD 
with depression for the period between August 23, 2004, and 
January 10, 2007, is denied.  


REMAND

In light of their reopening above, the Veteran's claims of 
entitlement to service connection for chronic head injury 
residuals and back wound residuals are to be determined 
following a de novo review of the entire record.  

The Veteran asserts that he sustained chronic head and back 
injury residuals during active service.  The Veteran's 
attorney advances that: the Veteran sustained a chronic head 
injury including a possible concussion and/or traumatic brain 
injury when a three-quarter ton truck rolled over and pinned 
him under the vehicle; he sustained a chronic back injury 
residuals in the inservice motor vehicle accident and/or as 
the result of his inservice parachute jumps; he participated 
in combat in the Republic of Vietnam; and he was awarded the 
Purple Heart.  

The Veteran has not been afforded a recent VA examination for 
compensation purposes which addresses his claimed chronic 
head injury residuals.  

In reviewing the record, the Board observes that the Veteran 
was awarded the Parachutist Badge.  He has testified that he 
made numerous inservice parachute jumps.  The VA clinical 
record is in apparent conflict as to the nature and etiology 
of the Veteran's chronic back disabilities.  The report of 
the January 2004 VA examination for compensation purposes 
states that the Veteran was diagnosed with lumbosacral spine 
degenerative disc disease and osteoarthritis.  The March 2006 
VA treatment record states that "[the Veteran's] chronic 
back pain is as likely as not a result of trauma incurred 
while serving in the military."  The report of a February 
2008 VA examination for compensation purposes states that the 
Veteran was diagnosed with thoracolumbar spine degenerative 
disease.  The examiner commented that:

There is no evidence or documentation to 
substantiate that he wrecked any truck 
and was hospitalized in "Quenhon" 
hospital.  Also, there is no evidence 
that he was airborne and had numerous 
jumps injuring his back.  As there is no 
evidence or documentation of above 
incidents, it is the opinion of this 
examiner that his back condition is less 
likely related to military service.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

The issues of service connection for both chronic head injury 
residuals and a chronic back disorder to include injury 
residuals are inextricably intertwined with the issue of his 
entitlement to a total rating for compensation purposes based 
on individual unemployability for the period prior to January 
11, 2007, given that such a determination requires an 
accurate assessment of the functional impairment associated 
with all of the Veteran's service-connected disabilities.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic head 
injury residuals, if any, and chronic 
back disabilities.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner or examiners should advance 
an opinion at to the following questions:

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic head 
injury residuals were manifested 
during active service; are 
etiologically related to his Vietnam 
War combat experiences; or otherwise 
originated during active service.  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic spine or 
back disorder were manifested during 
active service; are etiologically 
related to his inservice back trauma 
and complaints, parachute jumps,  
and/or Vietnam War combat 
experiences; or otherwise originated 
during active service.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Then adjudicate the issues of the 
Veteran's entitlement to service 
connection for both chronic head injury 
residuals and a chronic back disorder to 
include injury residuals on a de novo 
basis with express consideration of the 
provisions of 38 U.S.C.A. § 1154(b) (West 
2002) and readjudicate his entitlement to 
a total rating for compensation purposes 
based on individual unemployability for 
the period prior to January 11, 2007.  If 
the benefits sought on appeal remains 
denied, the Veteran should be issued a 
supplemental statement of the case which 
addresses all relevant actions taken on 
the Veteran's claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


